OPINION OF THE COURT
Per Curiam.
On March 29, 2012, the respondent was indicted in New York County on a charge of criminal possession of stolen property in *187the second degree, a class C felony, in violation of Penal Law § 165.52.
The indictment alleged that, in New York County on or about April 2, 2007, the respondent had, “with intent to benefit himself and a person other than an owner thereof and to impede the recovery by an owner thereof, knowingly possessed stolen property owned by the Estate of John O’Neill, and the value of the property exceeded fifty thousand dollars, to wit, proceeds from a Valley National Bank official check (ending in 345) in the name of John O’Neill.”
On July 12, 2012, the respondent pleaded guilty to criminal possession of stolen property in the second degree, the sole count in the foregoing indictment. On September 10, 2012, the respondent was sentenced in the Supreme Court, New York County (Obús, J.), to a five-year term of probation and was ordered to pay, inter alia, restitution in the sum of $119,256.
The Grievance Committee for the Ninth Judicial District now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon his felony conviction. The respondent has neither opposed the Grievance Committee’s motion nor submitted any papers in response.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a), and was automatically disbarred on July 12, 2012. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, effective July 12, 2012, and the respondent’s name is stricken from the roll of attorneys based on his disbarment.
Eng, EJ., Mastro, Rivera, Skelos and Miller, JJ., concur.
Ordered that the motion of the Grievance Committee for the Ninth Judicial District is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Eugene M. Banta, admitted as Eugene M. Banta, Jr., is disbarred, effective July 12, 2012, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Eugene M. Banta, admitted as Eugene M. Banta, Jr., shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
*188Ordered that pursuant to Judiciary Law § 90, the respondent, Eugene M. Banta, admitted as Eugene M. Banta, Jr., is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Eugene M. Banta, admitted as Eugene M. Banta, Jr., has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).